Citation Nr: 1213775	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  04-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability. 

2.  Entitlement to initial disability evaluations for varicose veins greater than 10 percent for each lower extremity. 

3.  Entitlement to a compensable initial disability evaluation, and a disability evaluation greater than 10 percent from September 7, 2007 to the present, for bilateral mild pes planus with Achilles tendonitis/equinus with ankle arthralgia and plantar fasciitis. 

4.  Entitlement to a compensable initial disability evaluation, and a disability evaluation greater than 10 percent from September 13, 2007 to the present, for a neck disability (rated as degenerative joint disease of the cervical spine). 

5.  Entitlement to a compensable initial disability evaluation for degenerative arthritis of the right knee. 

6.  Entitlement to a compensable initial disability evaluation for degenerative arthritis of the left knee. 

7.  Entitlement to an initial disability evaluation for lumbar strain greater than 20 percent (back disability). 

8.  Entitlement to an initial disability evaluation for right shoulder strain greater than 10 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2003, February 2004, July 2009, and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In December 2006, the Board remanded several of these issues to the RO via the AMC for due process considerations, to comply with VCAA notice requirements, to afford the Veteran new VA medical examinations, and to obtain the Veteran's complete service records. 

In March 2010, the Board again remanded this matter for further development, to include scheduling the Veteran for a Travel Board hearing.  

While the Board requested that certain actions be performed, including scheduling the Veteran for a Travel Board, it does not appear that any requested actions set forth in the March 2010 remand were taken.  Unfortunately, the Board has no alternative but to once again remand this matter for the requested development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.  


REMAND

In its March 2010 remand, the Board noted that the Veteran had submitted a Form 9 substantive appeal in December 2009 and marked the box indicating that she wanted to be afforded a Travel Board hearing at the RO.  The Board observed that the issues that the Veteran cited to included "bilateral knee, wrist, and ankle condition, tumor left shoulder, bilateral foot condition, and neck condition". 

The Board noted that although the Veteran cited issues that were not yet on appeal before the Board (such as the bilateral knee condition) or had never been on appeal before the Board (the tumor of the left shoulder), it was the Veteran's clear indication that she wished to be scheduled for a hearing before the Travel Board.  The Board stated that the Veteran's request for a hearing remained unfulfilled and had not been withdrawn. 

The Board also noted that with regard to the remaining issues, the RO, in a July 2009 rating determination, awarded service connection for degenerative joint disease of both knees, and assigned noncompensable ratings.  The Board observed that in the December 2009 Form 9 substantive appeal, the Veteran cited this rating decision and the 0% ratings for the knee disabilities and contended that her injuries occurred while in service and were made worse during service.  

The Board found this to be a statement of disagreement (NOD) with the July 2009 rating decision. 

The Board further observed that in a November 2009 rating decision, the RO granted service connection for a lumbar strain and assigned a 20 percent disability rating and granted service connection for a right shoulder strain and assigned a 10 percent disability evaluation, each effective February 4, 2009. 

The Board noted that the Veteran submitted a statement in December 2009 that stated in relevant part, "I respectfully disagree with your ... rating decision of November 9, 2009 regarding lumbar strain ... and the right shoulder strain."  

The Board found that the December 2009 submissions expressed dissatisfaction with the disability evaluations assigned for the Veteran's right and left knee disabilities, lumbar strain, and right shoulder strain, and could be construed as notices of disagreement (NOD).  The Board observed that a statement of the case had not been issued regarding these claims.  

The Board requested that the RO send the Veteran a Statement of the Case on the issues of increased disability evaluations for degenerative joint disease of the right and left knees, lumbar strain, and right shoulder strain and advise the Veteran that a timely substantive appeal would be necessary to perfect the appeal to the Board.  The Board also requested that the RO schedule the Veteran for a hearing at the Atlanta RO before the Board.

The claims folder has now been returned to the Board without any of the requested actions being taken by the RO.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance."  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the Atlanta RO before a Veterans Law Judge in the order that the request was received.  A copy of the notice sent to the Veteran with regard to the hearing should be placed in the claims file.  

2.  Issue a statement of the case on the issues of increased disability evaluations for degenerative joint disease of the right and left knees, lumbar strain, and right shoulder strain.  These issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


